UNITED ST64ES DISTRIGIOCG URANEASTRRMDISTRIGMORNEVFYIORNW 3/OSiineP athE MARKS BAM DRM 32.C.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED

Plaintiff(s)
; Index # 21-CV-762 MKB-RLM
- against -

Purchased February 12, 2021

THE QUEEN'S TREASURES, INC.

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C, AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on February 25, 2021 at 09:00 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT, CIVIL COVER SHEET on THE QUEEN'S
TREASURES, INC. therein named,

SECRETARY a Foreign corporation by delivering thereat one true copy to SUE ZOUKY, LEGAL CLERK personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said Defendant and knew
said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 307 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 65 5'2 130

ht 2021 ee aes

 

 

   

Swor

JOSEPH KNIGE RALPH J MULLEN VINETTA BREWER y

Notary Publig, Staje of New York Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. 0O1KN6478241 \ * No. 01MU6238632 No. 01BR4949206

   
 

County Qualified in Queens County Qualified in Bronx County
Commissjon Expireg November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 759700
\
UNITED ST@&ES DISTRIGIOOOE RINFASTERNMIDISTUGm OAINEVFYIORW)3/08l@ ine aE MARK PEAY DRM.JBC.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED

Plaintiff(s)
Index # 21-CV-762 MKB-RLM
- against -

Purchased February 12, 2021
THE QUEEN'S TREASURES, INC.

Defendant(s) Mail Date February 26, 2021

AFFIDAVIT OF MAILING

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on February 26, 2021 at a regular depository maintained by the United States Post Office deponent mailed a copy of the
SUMMONS IN A CIVIL ACTION AND COMPLAINT, CIVIL COVER SHEET to THE QUEEN'S TREASURES, INC. at

214 NINTH ST
HONESDALE, PA

Copy was mailed REGISTERED MAIL-RETURN RECEIPT REQUESTED, RECEIPT #RA604889376US and was marked
personal & confidential and not indicating on the outside thereof, by return address or otherwise that said notice is from an
attorney or concerns an action against the person to be served.

Also mailed a notice that the N. Y. Secretary of State was served with the legal documents herein described
and tendered the statutory fee.

Sworn to me on: February 26, 2021 - WME

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206 ; :

Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 759700

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
Case 1:21-cv-00762-MKB-RLM Document5 Filed 03/08/21 Page 3 of 3 PagelD #: 40

 

\,

Registered No. Date Stamp
RAAI4SE937 45

Postage $ Extra Services & Fees on

$9 5 pind

To Be Completed
By Post Office

 

Extra Services & Fees OSignature Confirmation

OiRegistered Mail $x 4 Oo
ma 74

at Restricted Delivery
; 5 $

(Return Receipt he
(electronic) $_44}, U8. atl | Total Postage & Fees
ORestricted Delivery #1! a UY 5

O Signature Confirmation

 

 

 

 

i

Customer Must Declare Recened by Domestic Insurance up to $50,000

Full Value is included based upon the
Wo N32 /74/ 301 declared value. International

$ ai a aie Indemnity is limited. (See Reverse).

 

 

To Be Completed By Customer
(Please Print)

All Entries Musi Be in Ballpoint or Typed

FROM

UNFED PROCESS GERVICE, IG.

 

225 BROADWAY, SUITE 440

 

NEW YORK, NY 10007

 

 

 

The Qoern'S Trfasyu 43, Lac.

 

Big dy Bates ga

 

 

 

 

 

oO
E = Ese fale ee
Honesdale, Pr 143!
PS Form 3806, Regisiered Mail Receipt Copy 1 - Customer
April 2015, PSN 7530-02-000-9051 (See Information on Reverse,

For domestic delivery information, visit our website at www.usps.com *
